DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
	Receipt is acknowledged of a preliminary amendment, filed on 03/03/2022.
	Claim 1 is amended.
	Claims 1-17 are pending.
	Claims 18-125 are cancelled.
Election/Restrictions
	This application discloses multiple inventions. In a preliminary amendment, filed on 03/03/2022, the Applicant cancelled claims 18-125 and the remaining claims are drawn to the embodiment disclosed in Figures 7, 8 9A & 9B. Although, a restriction is not necessary at this time, the Examiner notes that any future amendments or new claims must be drawn to the same embodiments disclosed in the Figures listed above. If the Applicant amends the claims or adds new claims drawn to alternate embodiments or inventions, those claims will be withdrawn due to election by original presentation.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Powered Fastener Driver with Lifter.
The disclosure is objected to because of the following informalities:
[0096] “with more fasteners 18” should read “with more fasteners”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, 7 and 13 recite an “imaginary circle”. An imaginary circle is indefinite because it is subjective to one imaging the circle. For example, claim 2 recites, “each of the lugs includes a radially outermost surface defined by a first imaginary circle”. The first imaginary circle could be imagined in at least the two examples shown below.
                                    
    PNG
    media_image1.png
    462
    561
    media_image1.png
    Greyscale



Similarly, claim 5 recites, “the radially outermost surfaces of the lugs are tangent with a second imaginary circle”. The second imaginary circle could be imagined in at least the two examples shown below.
                                       
    PNG
    media_image2.png
    505
    639
    media_image2.png
    Greyscale

For examination purposes, it is construed circle Z, circle X, and circle Y are the first, second and third circles, respectively, as disclosed in Figure 9B.
Claim 7 recites the limitation "the origin of each of the lugs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 4, 6, 8 and 14-16 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 9-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by US 2022/0134524 (Shioya).
Regarding claim 1, Shioya discloses a fastener driver (driving tool; 10) comprising: 
a cylinder (cylinder; 27); 
a moveable piston (piston; 28) positioned within the cylinder (Figure 10); 
a driver blade (driver blade; 29) attached to the piston (“the piston and driver blade are coupled to each other”; [0026]) and movable therewith between a top-dead-center (TDC) position and a bottom-dead-center (BDC) position (“when the second engaging portion engages with the first engaging portions, the striking unit is actuated from the bottom dead center to the top dead center by the rotational force of the wheel”; [0059]), the driver blade having a length extending between a first end and a second end of the driver blade and a blade thickness (“the cross-sectional shape of the driver blade is substantially quadrangular”; [0034]); 
a lifter (wheel; 96) operable to move the driver blade from the BDC position toward the TDC position (“from the time when the two second engaging portions 86 engage with the first engaging portions 61 and 62 to when the second engaging portions 95 separates from the first engaging portion 71, the striking unit 12 is actuated in the second direction D2”; [0078]); and 
a transmission (“the adjustment mechanism converts the rotational force of the rotating shaft 46 into the force that biases the striking unit in the second direction”; [0032]) for providing torque to the lifter (wheel; 96), 
wherein the lifter (wheel; 96) includes a hub (“the wheel is a single disc fixed to the rotating shaft 46”;[0072]) and a plurality of lugs extending therefrom (“the wheel has a plurality of second engaging portions 86-95”; [0072]), each lug engageable with the driver blade when moving the driver blade from the BDC position toward the TDC position (“when the wheel 96 rotates clockwise in FIG.10, the two second engaging portions 86 independently engage with and separate from the first engaging portions 61 and 62,respectively. Further, the second engaging portion 87 engages with and separates from the first engaging portion 63. The second engaging portion 88 engages with and separates from the first engaging portion 64. The second engaging portion 88 engages with and separates from the first engaging portion 65. The second engaging portion 89 engages with and separates from the first engaging portion 66. The second engaging portion 90 engages with and separates from the first engaging portion 67. The second engaging portion 91 engages with and separates from the first engaging portion 68. The second engaging portion 92 engages with and separates from the first engaging portion 68. The second engaging portion 93 engages with and separates from the first engaging portion 69. The second engaging portion 94 engages with and separates from the first engaging portion 70. The second engaging portion 95 engages with and separates from the first engaging portion 71 [0077]. From the time when the two second engaging portions 86 engage with the first engaging portions 61 and 62 to when the second engaging portion 95 separates from the first engaging portion 71, the striking unit 12 is actuated in the second direction D2”; [0078]), 
wherein the hub and the lugs are integrally formed as a single piece (“the plurality of second engaging portions 86-95 are provided integrally with the wheel 96”; [0074]), 
wherein the lifter (wheel; 96) includes a first side, an opposite, second side, and a thickness defined between the first side and the second side (refer to sides and thickness of wheel 50 shown in Figure 12) Note: wheel 96 is mislabeled as 50 in Figure 12. Wheel 96 is an alternate embodiment to wheel 50 and the second engaging portions 86-95 of wheel 96 are shown in Figure 12.
wherein each of the first side and the second side is flat (Figure 12),
 wherein the first side and the second side of the lifter (wheel; 96) extend in the same direction as the length the driver blade (driver blade; 29) (Figure 10), and 
wherein the thickness of the lifter (wheel; 96) extends in the same direction (direction of axis A2) as the blade thickness (driver blade; 29) (refer to wheel 50 in Figure 12).

Regarding claim 2, Shioya discloses wherein each of the lugs (second engaging portions; 86-95); includes a radially outermost surface defined by a first imaginary circle having an origin, wherein the first imaginary circle has a first diameter (first diameter is inherent to first circle) (see modified Figure 11 below).
                                      
    PNG
    media_image3.png
    851
    639
    media_image3.png
    Greyscale


Regarding claim 5, Shioya discloses wherein the radially outermost surfaces of the lugs (second engaging portions; 86-95) are tangent with a second imaginary circle having a second diameter (second diameter is inherent to second circle), and wherein the first diameter is less than the second diameter (see modified Figure 11 below).
                                       
    PNG
    media_image4.png
    853
    731
    media_image4.png
    Greyscale

Regarding claim 7, Shioya discloses wherein a third imaginary circle intersecting the origin of each of the lugs (second engaging portions; 86-95) has a third diameter (third diameter is inherent to third circle), and wherein the third diameter is greater than the first diameter and less than the second diameter (see modified Figure 11 below).
                                           
    PNG
    media_image5.png
    853
    696
    media_image5.png
    Greyscale

Regarding claim 9, Shioya discloses wherein the lifter (wheel; 96) is coupled for co-rotation with a transmission output shaft of the transmission (“the wheel is a single disc fixed to the rotating shaft 46”; [0072]).
Regarding claim 10, Shioya discloses wherein the hub (disc) includes an opening (see annotated Figures 11 and 12 below) through which an end of the transmission output shaft (rotating shaft; 46) extends to rotatably secure the transmission output shaft to the lifter (The rotating shaft 46 is rotatably supported by bearings 48 and 49. The rotor shaft 41, the power transmission shaft 44, the deceleration mechanism16, and the rotating shaft 46 are arranged concentrically around the center line A2. An output element 97 of the deceleration mechanism 16 and the rotating shaft 46 are arranged concentrically, and the output element 97 and the rotating shaft 46 are rotated integrally. The adjustment mechanism 17 converts the rotational force of the rotating shaft 46 into the force that biases the striking unit 12 in the second direction D2; [0032]. The wheel is a single disc fixed to the rotating shaft 46”; [0072]). The opening can be seen in annotated Figure 11 below where the rotating shaft is shown at the center of the wheel 96. In addition, annotated Figure 12 shows the rotating shaft extending through the wheel and bearings, which would necessitate the wheel/hub having an opening therethrough for the rod to extend.
                  
    PNG
    media_image6.png
    606
    457
    media_image6.png
    Greyscale
        
    PNG
    media_image7.png
    520
    512
    media_image7.png
    Greyscale

Regarding claim 11, Shioya discloses wherein the driver blade (driver blade; 29) includes a body and a plurality of teeth extending therefrom (“the plurality of first engaging portions 61-71 are arranged between a tip of the driver blade in the direction along the centerline A1”; [0035]), wherein each lug (second engaging portions; 86-95) is engageable with a respective one of the plurality of teeth of the driver blade when moving the driver blade from the BDC position toward the TDC position (see claim 1 and [0077-0078]). 
Regarding claim 12, Shioya discloses wherein the lifter (wheel; 96) includes four lugs (engaging portions; 88, 89, 90, 91), and the driver blade includes eight teeth (engaging portions 64, 65, 66, 67, 68, 69, 70, 71).
Regarding claim 13, Shioya discloses a fastener driver (driving tool; 10) comprising: 
a cylinder (cylinder; 27); 
a moveable piston (piston; 28) positioned within the cylinder (Figure 10); 
a driver blade (driver blade; 29) attached to the piston (“the piston and driver blade are coupled to each other”; [0026]) and movable therewith between a top-dead-center (TDC) position and a bottom-dead-center (BDC) position (“when the second engaging portion engages with the first engaging portions, the striking unit is actuated from the bottom dead center to the top dead center by the rotational force of the wheel”; [0059]) ; 
a lifter (wheel; 96) operable to move the driver blade from the BDC position toward the TDC position (“from the time when the two second engaging portions 86 engage with the first engaging portions 61 and 62 to when the second engaging portions 95 separates from the first engaging portion 71, the striking unit 12 is actuated in the second direction D2”; [0078]); and 
a transmission for providing torque to the lifter (“the adjustment mechanism converts the rotational force of the rotating shaft 46 into the force that biases the striking unit in the second direction”; [0032]), 
wherein the lifter includes a hub (“the wheel is a single disc fixed to the rotating shaft 46”; [0072]) and a plurality of lugs extending therefrom (“the wheel has a plurality of second engaging portions 86-95”; [0072]), each lug engageable with the driver blade when moving the driver blade from the BDC position toward the TDC position (“when the wheel 96 rotates clockwise in FIG.10, the two second engaging portions 86 independently engage with and separate from the first engaging portions 61 and 62,respectively. Further, the second engaging portion 87 engages with and separates from the first engaging portion 63. The second engaging portion 88 engages with and separates from the first engaging portion 64. The second engaging portion 88 engages with and separates from the first engaging portion 65. The second engaging portion 89 engages with and separates from the first engaging portion 66. The second engaging portion 90 engages with and separates from the first engaging portion 67. The second engaging portion 91 engages with and separates from the first engaging portion 68. The second engaging portion 92 engages with and separates from the first engaging portion 68. The second engaging portion 93 engages with and separates from the first engaging portion 69. The second engaging portion 94 engages with and separates from the first engaging portion 70. The second engaging portion 95 engages with and separates from the first engaging portion 71 [0077]. From the time when the two second engaging portions 86 engage with the first engaging portions 61 and 62 to when the second engaging portion 95 separates from the first engaging portion 71, the striking unit 12 is actuated in the second direction D2”; [0078]),
wherein the hub and the lugs are integrally formed as a single piece (“the plurality of second engaging portions 86-95 are provided integrally with the wheel 96”; [0074]), 
wherein each of the lugs (second engaging portions; 86-95) includes a radially outermost surface defined by a first imaginary circle having an origin, wherein the first imaginary circle has a first diameter (first diameter is inherent to first circle), 
wherein the radially outermost surfaces of the lugs (second engaging portions; 86-95) are tangent with a second imaginary circle having a second diameter (second diameter is inherent to second circle), 
wherein a third imaginary circle intersecting the origin of each of the lugs (second engaging portions; 86-95) has a third diameter (third diameter is inherent to third circle), and wherein the first diameter is less than the second diameter and the third diameter, and wherein the third diameter is less than the second diameter (See modified Figure 11 below).
                                
    PNG
    media_image8.png
    578
    508
    media_image8.png
    Greyscale

Regarding claim 15, Shioya discloses wherein the lifter (wheel; 96) is coupled for co-rotation with a transmission output shaft of the transmission (“the wheel is a single disc fixed to the rotating shaft 46”; [0072]).
Regarding claim 16, Shioya discloses wherein the hub (disc) includes an opening (see annotated Figures 11 and 12 below) through which an end of the transmission output shaft (rotating shaft; 46) extends to rotatably secure the transmission output shaft to the lifter (The rotating shaft 46 is rotatably supported by bearings 48 and 49. The rotor shaft 41, the power transmission shaft 44, the deceleration mechanism16, and the rotating shaft 46 are arranged concentrically around the center line A2. An output element 97 of the deceleration mechanism 16 and the rotating shaft 46 are arranged concentrically, and the output element 97 and the rotating shaft 46 are rotated integrally. The adjustment mechanism 17 converts the rotational force of the rotating shaft 46 into the force that biases the striking unit 12 in the second direction D2; [0032]. The wheel is a single disc fixed to the rotating shaft 46”; [0072]). The opening can be seen in annotated Figure 11 below where the rotating shaft is shown at the center of the wheel 96. In addition, annotated Figure 12 shows the rotating shaft extending through the wheel and bearings, which would necessitate the wheel/hub having an opening therethrough for the rod to extend.
           
    PNG
    media_image6.png
    606
    457
    media_image6.png
    Greyscale
      
    PNG
    media_image9.png
    425
    419
    media_image9.png
    Greyscale

Regarding claim 17, Shioya discloses wherein the driver blade (driver blade; 29) includes a body and a plurality of teeth extending therefrom (“the plurality of first engaging portions 61-71 are arranged between a tip of the driver blade in the direction along the centerline A1”; [0035]), wherein each lug (second engaging portions; 86-95) is engageable with a respective one of the plurality of teeth of the driver blade when moving the driver blade from the BDC position toward the TDC position (see claim 13 and [0077-0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0134524 (Shioya).
Regarding claims 3, 6 and 8, Shioya does not disclose wherein the first diameter is between 1.5 millimeters and 3.5 millimeters, wherein the second diameter is between 16.5 millimeters and 24.5 millimeters or wherein the third diameter is between 14 millimeters and 22 millimeters.
 However, it would be obvious to one with ordinary skill in the art, at the time of the claimed invention, to size the individual components within a range that would provide adequate strength and performance of each component while also minimizing the overall size and weight of the power tool. Doing so would result in a robust and reliable tool that is also easy to carry and operate. Furthermore, the Applicant did not disclose that the range of dimensions was critical or that the claimed range would achieve unexpected results over the prior art.
Regarding claims 4 and 14, Shioya does not explicitly state wherein the first diameter is the same for each lug, however the lugs do appear to be same diameter. Shioya discloses a plurality of first engaging portions provided at intervals on the striking unit; and a plurality of second engaging portions provided on the rotating portion are configured to singularly engage with and separate from the plurality of first engaging portions [0007].
 It would have been obvious to one with ordinary skill in the art, at the time of the claimed invention, to provide lugs with the same diameter. Doing so would allow each of the engaging portions to singularly engage and separate smoothly, without the possibility of jamming or slipping.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- WO 2021/124835 (Saitou) discloses a lift for moving a driver blade from BDC to TDC.
- EP 3730248 (Po) discloses a lift for moving a driver blade from BDC to TDC.
- US 2021/0101272 (Saitou) discloses a lift for moving a driver blade from BDC to TDC.
- US 2021/0205969 (Zhu) discloses a lift for moving a driver blade from BDC to TDC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOY N SANDERS whose telephone number is (571)272-6668. The examiner can normally be reached 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.S./Examiner, Art Unit 4165                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732